DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26 2021 has been entered.
	Receipt of Arguments/Remarks filed on April 26 2021 is acknowledged. Claims 3-4, 14-17, 24-28 and 36 were cancelled.  Claims 1-2, 21-23 and 35 were amended. Claims 1-2, 5-13, 18-23, 29-35 and 37-46 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Withdrawn Rejections
The amendments filed April 26 2021 have overcome the rejection of claim 21 under 35 USC 112d.  The claim has been amended to recite limitations which further limit the claim from which it depends.  
The amendments filed April 26 2021 has overcome the rejection of claims 1, 5-13, 18-23, 30, 32-35, 37-39 and 41 under 35 U.S.C. 103 as being unpatentable over Yoo in view of Bonnet-Gonnet and Armstrong et al. as evidenced by Kim et al. and in further view of Brader et al. and Soula et al. This instant claims excludes zinc.

Claim Interpretation
Claims 1 and 2 and the claims that depend from claims 1 and 2 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.


Claim Objections
Claim 19 is objected to because of the following informalities:  the claim should recite “the insulin solution of claim 1” not “an insulin solution of claim 1”.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  the claim should recite “the insulin solution of claim 2” not “an insulin solution of claim 2”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  a period occurs in the claim after “2” in line 1.  A period can only occur at the end of the claim.  Note: MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recite the solution of claim 2 consisting essentially of insulin and the separate pharmaceutical grade polymer.  However, claim 2 already recites the solution consists essentially of the insulin and the separate pharmaceutical grade polymer.  Thus, this claim does not further limit claim 2.
Claim 35 recites the solution comprises a rapid acting insulin.  However, claim 35 depends from claim 1 and claim 1 already recites this limitation in line 2.  Perhaps applicants intended for claim 35 to depend from claim 2 which does not contain this limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-13, 18-19, 23, 30, 32-35, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (USPGPUB No. 20020031558, cited in the Office action mailed on 1/19/18) in view of Bonnet-Gonnet (USPGPUB No. 20080026070, cited in the Office action mailed on 1/19/18), Armstrong et al. (Biophysical Journal, 2004, cited in the Office action mailed on September 21 2018) as evidenced by Kim et al. (US Patent No. 6284727, cited in the Office action mailed on 3/13/20) and Sprogoe et al. (USPGPUB No. 20120183616) as evidenced by Arnolds et al. (Exp Clin Endocrinol Diabetes, 2010).
Applicant Claims
The instant application claims an insulin solution for subcutaneous administration, wherein the insulin solution consisting essentially of a dissolved rapid acting insulin without zinc.  in an amount effective for treating diabetes, and a pharmaceutical grade polymer that has a hydrodynamic diameter greater than 4.5+/-0.5 nanometers, and wherein when injected subcutaneously to a subject, the insulin solution  results in a lower plasma concentration of insulin in the subject at 15 minutes and a higher plasma concentration of insulin in the subject at 180 minutes, after the subcutaneous injection than plasma concentrations of insulin at the same time points provided by a corresponding insulin solution without the pharmaceutical grade polymer, as measured by enzyme-linked immunosorbent assay (ELISA).
The instant application claims a method of treating diabetes in a subject in need thereof, comprising subcutaneously injecting to the subject the insulin solution above.  
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Yoo is directed to the preparation of aqueous clear solution dosage forms with bile acids.  Claimed is a clear aqueous solution comprising: (a) a first material selected from the group consisting of a bile acid, an aqueous soluble derivative of a bile acid, a bile acid salt, and a bile acid conjugated with an amine by an amide linkage; (b) an aqueous soluble non-starch polysaccharide; and (c) water, wherein the first material and the polysaccharide both remain in solution for all pH values of the solution within a selected range of pH values (claim 48).  The solution additionally comprises a pharmaceutically effective amount of a pharmaceutical compound and the pharmaceutical compound remains in solution (i.e dissolved) for all pH values within the pharmaceutical compound is insulin (claim 51).  The solution is in an injectable (claim 73).  The non-starch polysaccharides taught include dextran (paragraph 0081).  The molecular weight is from about 100 mass units to over 106 mass units (0.1 to 1000 kDa) (paragraph 0083). The amount of polysaccharide used is the amount needed to render the bile salt soluble (paragraph 0084).  The aqueous solution is prepared by dissolving bile acid in water to form a clear solution, adding the polysaccharide to dissolve to form a clear solution and optionally adding a pharmaceutically effective amount of a pharmaceutical compound (claim 78).  Injectable solutions are claimed (claim 73).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Yoo suggest the active is insulin and the polysaccharide is dextran, Yoo does not exemplify this embodiment.  
While Yoo teaches an injection solution comprising insulin, Yoo does not teach the inclusion of polyethylene glycol or polyvinylpyrrolidone or the release profile.  However, these deficiencies are cured by Bonnet-Gonnet.
	Bonnet-Gonnet is directed to pharmaceutical formulations for the prolonged release of active principles and their applications, especially therapeutic applications.  To ensure that the patient’s plasma concentration of therapeutic protein is close to the ideal for their treatment, the pharmaceutical formulation has to allow for the prolonged release of the therapeutic protein so as to limit the variations in plasma concentrations over time (paragraph 0005).  Recombinant human insulin is taught (example 15).  The invention is low viscosity which corresponds to a dynamic viscosity less than or equal to Stabilizers taught include polyethylene glycols and polyvinylpyrrolidone (paragraph 02226).  Taught are injectable viscosifying polymers such as polysaccharides, polyvinylpyrrolidone or polyethylene glycols (paragraph 0286).  The polymers have a molecular weight between 2000 and 100,000 g/mol  (2 kg/mol to 100 kg/mol) (claim 19). Filters of 0.8 to 0.2 microns is taught (paragraph 0067).  Phosphate buffer (PBS) is taught (paragraph 0120).  Bovine serum albumin is taught (paragraph 0121).
	While Yoo teaches molecular weights from 100 to 106 mass units, Yoo et al. is silent as to the hydrodynamic diameter.  However, this deficiency is cured by Armstrong et al.
	Armstrong et al. is directed to the hydrodynamic radii of macromolecules and their effect on red blood cell aggregation.  Table shows the molecular weight, intrinsic viscosity and hydrodynamic radius for polyethylene oxide (polyethylene glycol), dextran and albumin.  Table 1 shows for POE, PVP and dextran when the molecular weight is increased the hydrodynamic radius increases.  Since radius is half the diameter, POE with a molecular weight of 6.45 kg/mol or more, dextran with a molecular weight of 19.5 kg/mol or more, PVP with a molecular weight of 10 kg/mol or greater and albumin all have hydrodynamic radius corresponding to a hydrodynamic diameter greater than 4.5 
	While Yoo teaches insulin, Yoo does not expressly teach a rapid acting insulin without zinc.
Sprogoe et al. is directed to a long acting insulin composition.  The desires and benefits of long acting preparations which continuously release insulin is discussed (paragraphs 0007 and 0022).  Gels by definition are non-crosslinked, jelly-like polymer solution (paragraph 0042).  Insulin compounds include human insulin, porcine insulin or bovine insulin including insulin glulisine (paragraph 0045, 0268 and claim 12).  Treatment of diabetes with the insulin compound is taught (paragraph 0267).  Diabetes treatment with subcutaneous injection is taught (paragraph 0558).  
Arnolds et al. teaches insulin glulisine is a zinc free composition of a fast acting insulin (abstract, page 662 introduction).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo, Bonnet-Gonnet,  Armstrong et al. and Sprogoe et al. and utilize dextran as the polysaccharides and insulin as the active in the composition of Yoo.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught polysaccharides and actives as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo, Bonnet-Gonnet, Armstrong et al. and Sprogoe et al. and administer the composition subcutaneously to treat diabetes.  Since insulin is taught to be useful in treating diabetes as taught by Sprogoe et al. and that such insulin is administered is subcutaneously, one skilled in the art would have been motivated to administer the composition in this manner.  Since Yoo teaches the composition can be administered via injection, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoo, Bonnet-Gonnet, Armstrong et al. and Sprogoe et al. and utilize polyethylene glycol and/or polyvinylpyrrolidone in the invention of Yoo.  One of ordinary skill in the art would have been motivated to utilize these ingredients are they are known viscosifying polymers as well as stabilizers for injectable compositions as taught by Bonnet-Gonnet.  All of the claimed elements were known in the prior art and one skilled in the art could have Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed amount of polymer, it would have been obvious to one of ordinary skill in the art to manipulate the amount of dextran utilized in order to maintain not only the bile acid in solution but the active in solution as taught by Yoo.   Regarding the claimed amount of insulin, it would have been obvious to one of ordinary skill in the art to manipulate the amount depending on the severity of the disease. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Note: MPEP 2144.04: Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  
Regarding the claimed blood glucose level, Bonnet-Gonnet and Sprogoe et al. recognizes the need and desire to have prolonged release.  The prior art suggests compositions comprising the same claimed ingredients (solution of insulin and polymer).  Furthermore, Bonnet-Gonnet recognizes that polysaccharides (i.e. dextran), polyethylene glycol and polyvinylpyrrolidone are viscosifying polymers.  Kim et al. recognizes that polymers such as polyoxyethylene-polyoxypropylene copolymers and dextran provide a composition which when administered by injection allow for a plasma concentration that are sufficient to enhance insulin action for the length of time necessary to achieve sustained glycemic control (claim 1). Manipulation of the viscosity would be expected to extend the release of the active.  Regarding the claimed hydrodynamic diameter, Armstrong et al. recognizes increasing molecular weight increases the hydrodynamic radius.  Yoo and Bonnet-Gonnet teach a molecular weight Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002).   Additionally, the claim merely states the result of the limitations in the claim (i.e. solution of insulin and polymer with a particular hydrodynamic diameter).  Regarding the claimed enzyme-linked immunosorbent assay, this limitation occurs in the product, "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Thus, it is .  

Claims 1-2, 5-13, 18-23, 29-30, 32-35 and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Bonnet-Gonnet, Armstrong et al. as evidenced by Kim et al. and Sprogoe et al. as evidenced by Arnolds et al. applied to claims 1, 5-13, 18-19, 23, 30, 32-35, 37-39 and 41 above in further view of Kramer et al. (US Patent No. 4908350, cited in the Office action mailed on 3/13/20).
Applicant Claims
	The instant application claims the insulin solution wherein the insulin solution comprises colloid osmotic pressure of 40, 58, or 90 mm Hg.
The instant application claims an insulin solution for subcutaneous administration, wherein the insulin solution consists essentially of an insulin in an amount effective for treating diabetes, and a separate pharmaceutical grade polymer that has a hydrodynamic diameter greater than 4.5+/-0.5 nanometers and is in an amount effective for providing a colloid osmotic pressure of 40 to 90 mm Hg for the insulin solution, and wherein when Electronically filed on November 15, 2019injected subcutaneously to a subject, the insulin solution provides a longer effect of insulin on maintaining a decreased blood glucose level in the subject than that provided by a corresponding insulin solution without the pharmaceutical grade polymer, as measured by a portable glucometer.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)


Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Yoo is silent to the colloid osmotic pressure.  However, this deficiency is cured by Kramer et al.
	Kramer et al. is directed to hyperosmotic/hyperoncotic solutions for resuscitation of hypodynamic shock.  Small molecules will themselves gradually leak out of the blood vessels.  Larger molecules, such as colloids, will not escape from the blood vessels as easily and thus will maintain an osmotic gradient across the membranes.  Colloidal osmotic pressure, or oncotic pressure, is expressed in terms of mm Hg.  Blood plasma has an oncotic pressure of about 25 mm hg.  Solutions which exceed these levels are termed hyperoncotic (columns 1-2, lines 66-67 and 1-12).  Taught are solutions which contain a hyperoncotic concentration of a colloid (in excess of about 30 mm Hg, preferably about 70 m Hg) (column 2, lines 52-58).  Improvement in circulatory function which is sustained for at least several hours is taught (column 3, lines 21-25).  Colloids have an average molecular weight higher than 30,000 and usually lower than 400,000.  Colloids include dextran.  Preferably the colloid is dextran 70 or dextran 60.  The concentration is selected to as to provide maximum salutary effect without damage to cells or tissues.  The colloidal osmotic pressure is higher than 30 and preferably about 70 mm Hg or in excess thereof.  Concentrations are preferably below 30% (column 3, lines 45-64).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
 solutions improve circulatory function as taught by Kramer et al. one skilled in the art would have been motivated to utilize a hyperoncotic solution.  

Claims 1, 5-6, 18-19, 23, 30-35, 37-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (JP 01287041 A, cited in the Office action mailed on 5/15/19) in view of Igari et al. (US Patent No. 5591713, cited in the Office action mailed on 5/15/19), Armstrong et al. (Biophysical Journal, 2004, cited in the Office action mailed on September 21 2018) and Sprogoe et al. (USPGPUB No. 20120183616) as evidenced by Arnolds et al. (Exp Clin Endocrinol Diabetes, 2010).  
Applicant Claims
The instant application claims an insulin solution for subcutaneous administration, wherein the insulin solution consisting essentially of a dissolved rapid acting insulin without zinc.  in an amount effective for treating diabetes, and a pharmaceutical grade polymer that has a hydrodynamic diameter greater than 4.5+/-0.5 nanometers, and wherein when injected subcutaneously to a subject, the insulin solution  results in a lower plasma concentration of insulin in the subject at 15 minutes and a higher plasma concentration of insulin in the subject at 180 minutes, after the subcutaneous injection than plasma concentrations of insulin at the same time points 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Miyazaki et al. is directed to sustained release preparation suitable for hypodermic or intramuscular administration containing a drug active and hyaluronic acid.  Taught is dissolving the active and hyaluronic acid in sterilized water or sterilized sodium chloride.  The aqueous solution of hyaluronic acid exhibits high consistency which can be controlled by the molecular weight and concentration of the hyaluronic acid.  The active includes insulin (abstract and page 1).  A sustained reduction in blood glucose level is evident (page 2).  Subcutaneous administration is taught (page 5).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Miyazaki et al. suggests sustained release of insulin, Miyazaki et al. does not expressly teach albumin or the hydrodynamic diameter.  However, these deficiencies are cured by Igari et al. and Armstrong et al. 
	Igari et al. is directed to water-soluble composition for sustained release.  Igari et al. refers to the teachings of Miyazaki et al. in the sustained release of insulin (column 2, lines 50-59).  Igari et al. refers to the teachings of JP 3-4790 teaches the combination of polysaccharides, proteinases and protein-like substances.  It is taught that system stabilizes the proteinases and prevent the loss of enzyme activity during storage especially at high temperatures.  The combination of hyaluronic and bovine serum albumin is taught (column 3, lines 31-45).  Taught is a water soluble composition of a pharmacologically active substance, hyaluronic acid and a water soluble protein 
Armstrong et al. is directed to the hydrodynamic radii of macromolecules and their effect on red blood cell aggregation.  Table shows the molecular weight, intrinsic viscosity and hydrodynamic radius for polyethylene oxide (polyethylene glycol), dextran and albumin.  Table 1 shows for POE, PVP and dextran when the molecular weight is increased the hydrodynamic radius increases.  Since radius is half the diameter, POE with a molecular weight of 6.45 kg/mol or more, dextran with a molecular weight of 19.5 kg/mol or more, PVP with a molecular weight of 10 kg/mol or greater and albumin (66 KDa) all have hydrodynamic radius corresponding to a hydrodynamic diameter greater than 4.5 +/- 0.5.  Also shown is that increasing the molecular weight increases the intrinsic viscosity.
While Miyazaki et al. teaches insulin, Miyazaki et al. does not expressly teach a rapid acting insulin without zinc.  However, this deficiency is cured by Sprogoe et al. as evidenced by Arnolds et al.
Sprogoe et al. is directed to a long acting insulin composition.  The desires and benefits of long acting preparations which continuously release insulin is discussed (paragraphs 0007 and 0022).  Gels by definition are non-crosslinked, jelly-like polymer solution (paragraph 0042).  Insulin compounds include human insulin, porcine insulin or 
Arnolds et al. teaches insulin glulisine is a zinc free composition of fast acting insulin (abstract, page 662 introduction).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyazaki et al., Igari et al., Sprogoe et al. and Armstrong et al. and utilize albumin with the hyaluronic acid to develop an injectable solution of insulin.  One skilled in the art would have been motivated to include albumin in order to stabilize the composition and prolong the pharmaceutical effect as taught by Igari et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyazaki et al., Igari et al., Sprogoe et al. and Armstrong et al. and utilize insulin glulisine as the insulin.  One skilled in the art would have been motivated to utilize this insulin as it is a human grade insulin which can be delivered in a prolonged manner for the treatment of diabetes as taught by Sprogoe et al.
	Regarding the claimed hydrodynamic diameter, Armstrong et al. recognizes albumin has a hydrodynamic radius of 3.51 (i.e. a hydrodynamic diameter of about 7).  
Regarding the claimed concentration of the polymer, Igari et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
 Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").  
In this case, claim 1 uses the term "when", rather than "whereby", but it is conclude that the terms should be treated the same…the when clause merely characterizes the results of the injection and does not patentably distinguish the claims from the prior art.  

Response to Arguments
Applicants’ arguments filed April 26 2021 have been fully considered but they are not persuasive. 
Applicants argue that the examiner states that the instant application claims the insulin solution comprises a complex recombinant human insulin, zinc and protamine.  It is argued that this finding is not accurate.  Applicants point to page 4 of the instant specification which teaches a solution not a suspension.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616